
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.21


INFOCUS CORPORATION
2001 EXECUTIVE BONUS PLAN
EXECUTIVE VP/PRESIDENT EMEA & ASIA PACIFIC



POLICY:   It is InFocus Corporation's policy to provide the Executive
VP/President EMEA & Asia Pacific the opportunity for increased compensation
based upon InFocus Corporation's overall achievement of Corporate profit goals.
GUIDELINES:
 
1.
 
Adoption of Plan
 
 
 
 
This Executive VP/President EMEA & Asia Pacific Bonus Plan (the "Plan") was
adopted by the Board of Directors of InFocus Corporation (the "Company")
effective January 24, 2001.
 
 
2.
 
Purpose of Plan and Effective Date
 
 
 
 
The purpose of the Plan is to establish the terms and conditions under which the
Company will pay Executive VP/President EMEA & Asia Pacific bonuses for the
calendar year beginning January 1, 2001, and ending December 31, 2001.
 
 
 
 
Unless the Board of Directors specifically provides otherwise, all Executive
VP/President EMEA & Asia Pacific bonuses will be awarded solely in accordance
with this Plan.
 
 
3.
 
Eligibility
 
 
 
 
Eligibility is limited to the Executive VP/President of EMEA & Asia Pacific.
 
 
 
 
The Executive VP/President of EMEA & Asia Pacific must be in active pay status
for an entire quarter to be paid profit sharing for that quarter.
 
 
 
 
In the event that an Executive VP/President EMEA & Asia Pacific is in the
position for less than one year, a pro-rated bonus will be calculated based on
number of months employed. No annual bonus will be paid if an Executive
VP/President EMEA & Asia Pacific enters the position after October 1, 2001.
Executive VP/ President EMEA & Asia Pacific must be actively employed on the
last day of the year to be eligible for any annual bonus amount.
 
 
4.
 
Plan Components
 
 
 
 
(a) Profit Sharing
 
 
 
 
The first component of the bonus plan shall be the payment of profit sharing,
paid quarterly. The percentage to be paid (multiplied by the Executive
VP/President EMEA & Asia Pacific's quarterly salary) shall be at the same rate
as calculated for other employees in accordance with the currently approved
InFocus Corporation Profit Sharing Program. The payment to be made to the
Executive VP/President EMEA & Asia Pacific's shall not reduce the amount to be
paid to other employees, i.e., shall not come from the profit-sharing pool
calculated for other employees.

 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
(b) Annual Bonus
 
 
 
 
The second component of the bonus plan shall be an annual bonus paid at year end
based on: (1) the Company's 2001 financial performance (Profit Before Tax), and
(2) the performance of the Executive VP/President EMEA & Asia Pacific against
his/her individual goals/objectives. This payout shall be calculated as follows:
 
 
 
 
•
 
The targeted bonus shall be 55 percent of base salary and shall be calculated
using the following formula:
 
 
 
 
 
 
Bonus = (70%C + 30%I ) (55%)
 
 
 
 
 
 
where:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
>
 
C = Corporate PBT performance (vs. Operating Plan) calculated by dividing actual
2001 Profit Before Tax (PBT) plus income/loss from joint venture activity by
Operating Plan PBT plus planned income/loss from joint venture activity.
 
 
 
 
 
 
 
 
>
 
I = Individual Performance Objectives/MBOs (versus 2001 Corporate goals)
determined by the CEO, by comparing the individual Executive VP/President EMEA &
Asia Pacific's performance against his/her Individual Performance
Objective/MBOs.
 
 
 
 
 
 
 
 
 
 
NOTE: MBO's must be quantifiable and measurable. In addition, they must be
submitted and approved by HR no later than March 30, 2001.
 
 
 
 
 
 
 
 
 
 
Other limitations/constraints regarding calculation of the bonus are as follows:
 
 
 
 
 
 
 
 
 
 
CORPORATE PORTION:
 
 
 
 
 
 
 
 
 
 
>
 
Minimum threshold of 75% of PBT or no payout of this portion
 
 
 
 
 
 
 
 
 
 
>
 
No cap on Corporate portion
 
 
 
 
 
 
 
 
 
 
>
 
An accelerator shall apply to above plan performance starting at 100% of plan.
For every percent above 100%, 2.5% shall be multiplied by the Target Bonus
Percentage.
 
 
 
 
 
 
 
 
 
 
INDIVIDUAL (MBO) PORTION:
 
 
 
 
 
 
 
 
 
 
Below Plan Thresholds:
 
 
 
 
 
 
 
 
 
 
>
 
Minimum threshold of 75% of MBOs or no payout of either portion
 
 
 
 
 
 
 
 
 
 
>
 
Minimum threshold of 50% Corporate PBT or no payout of the MBO portion
 
 
 
 
 
 
 
 
 
 
>
 
MBO portion reduced when Corporate PBT is between 50% and 75%
 
 
 
 
 
 
 
 
 
 
Above Plan Performance:
 
 
 
 
 
 
 
 
 
 
>
 
Cap of 130% on MBO portion
 
 
 
 
 
 
 
 
 
 
>
 
No accelerator on MBO portion

 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
5.
 
Payment of Executive VP/President EMEA & Asia Pacific Bonus
 
 
 
 
Payment of the Executive VP/President EMEA & Asia Pacific Bonus Plan will be
based on audited year-end results, and will be distributed within 30 days after
the audit has been completed.
 
 
6.
 
Discretion of the Board of Directors
 
 
 
 
Nothing in this Plan shall prohibit the Board of Directors from awarding a bonus
to the Executive VP/President EMEA & Asia Pacific in addition to the Executive
Vice President Bonus awarded pursuant to this Plan.
 
 
 
 
The Board of Directors reserves the right to modify, change or rescind this
policy at any time at its sole discretion as is required to meet the Company's
objectives.

2001 Executive Bonus Plan
Executive VP/President EMEA & Asia Pacific

--------------------------------------------------------------------------------



QuickLinks


INFOCUS CORPORATION 2001 EXECUTIVE BONUS PLAN EXECUTIVE VP/PRESIDENT EMEA & ASIA
PACIFIC
